DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office action is in response to the reply filed on December 30, 2021, and takes into full consideration the Petition Decision mailed on January 13, 2022 and the Petition Decision mailed on May 18, 2022, as well as the Applicant Summary of interview with the examiner filed on May 2, 2022 and the Applicant Summary of the interview with the examiner filed on June 7, 2022.
Claims 1 through 20 as filed on December 30, 2021 are pending, all as amended either directly or indirectly.
Response to Arguments
Applicant's arguments filed on December 30, 2021 have been fully considered but they are generally not persuasive. 
While applicant has stated that claims 3 through 5 and 8 have been amended to overcome the indefiniteness rejections as cited in the previous Office action and that the previously cited rejections under 35 U.S.C. 112 should be withdrawn, applicant’s amendments to claims 3 through 5 and 8 (as well as to the remaining claims) have introduced new and different indefiniteness issues into the claims, as explained in greater detail below. Applicant has further stated that applicant does not believe that the previously rejected claims had any indefiniteness problems but failed to specifically explain how the the language at issue is believed to have been definite. 
Applicant’s arguments with respect to the double patenting and prior art rejections of the claims been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Election/Restriction
The final restriction requirement made in the Non-Final Office action mailed on September 30, 2021 was withdrawn via the Petition Decision mailed on January 13, 2021.  Claims 12 through 20 are no longer withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims: “an exterior surface continuously extending from the first face to the second face and comprising multiple planar surfaces defining a geometric prism” (emphasis added) as now newly recited in base claims 1, 12, and 20; “the holes of the first glass body have a first cross-sectional area across the first and second faces of the first glass body; the holes of the at least one additional glass body have at least one second cross-sectional area across the first and second faces of the at least one additional glass body; and the first cross-sectional area is different from the at least one second cross-sectional area” (emphasis added) as newly recited in each of claims 4 and 16; and, “the multiple planar surfaces of the exterior surface define a rectangular prism” (emphasis added) as newly recited in each of claims 10 and 18. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it fails to summarize the salient structural features of the inventive apparatus as now newly claimed.  Correction is required. No new matter should be entered. See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The newly recited limitations “multiple planar surfaces defining a geometric prism” in base claims 1, 12, and 20 and “a rectangular prism” in claims 10 and 18 lack proper antecedent basis in the specification for the new phrases/terms appearing in the aforementioned limitations. For example, while the specification provides proper antecedent basis for the claimed term “a geometric prism”, there is no proper antecedent basis in the specification for the claimed terms in the phrase “multiple planar surfaces” which are associated with the geometric prism as claimed. Similarly, while the specification provides proper antecedent basis individually for the term “rectangular” and for the term “prism” in paragraph [0027], the term “rectangular” as it appears in paragraph [0027] of the specification relates to the shape of a multi-sided (but two-dimensional) cross-section of the glass body 20 and neither appears together with the term “prism” in the specification nor does it correspond to the three-dimensional “rectangular prism” as now claimed.  No new matter should be entered.
Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  the limitation “a total volume” [claim 3, line 2; claim 15, line 2] should be replaced with the limitation “the total volume” for improved clarity and grammatical correctness since three-dimensional objects inherently have a volume and a total volume; the limitation “a volume of the glass body” [claim 3, line 3; line claim 15, line 3] should be replaced with the limitation “the volume of the glass body” for improved clarity and grammatical correctness since three-dimensional objects inherently have a volume. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, the claims newly recite that the exterior surface which extends continuously from the first face of the glass body to the second face of the glass body also comprises “multiple planar surfaces defining a geometric prism” (i.e., in each of base claims 1, 12, and 20) and also that “the multiple planar surfaces of the exterior surface define a rectangular prism” (i.e., in each of dependent claims 10 and 18). However, nowhere does the original disclosure (i.e., original claims, specification, and drawings) describe, disclose, or otherwise provide support for either of these newly added sets of limitations as required. 
The originally filed specification, in paragraph [0027], does specify that the “glass body 20 may be of any other appropriate geometric shape, including having a triangular, rectangular, pentagon, hexagon, U shaped, or any other multi-sided cross section (forming a geometric prism or other polyhedron)”.  However, that is the only citation of a prism anywhere in the original disclosure and it is not a particularly clear or descriptive or detailed citation at that. The aforementioned citation further states that the shape of the glass body 20 may have any one of a number of multi-sided cross sections and that the end result could be a glass body that is shaped like a geometric prism or like a polyhedron.  There is no mention at all of a glass body having a continuously extending exterior surface where the continuously extending exterior surface is, also and at the same time, made up of multiple planar surfaces (i.e., with inherent discontinuities between the multiple planar surfaces) which in turn define a geometric prism, with also no drawing illustrating this concept, and with no further description corresponding to the same. 
There is also no mention, illustration, or description in the original disclosure of a rectangular prism per se as now recited in claims 10 and 18. As noted previously in the objection to the specification, while the specification provides proper antecedent basis individually for the term “rectangular” and for the term “prism” in paragraph [0027], the term “rectangular” as it appears in paragraph [0027] of the specification relates to the shape of a multi-sided (but two-dimensional) cross-section of the glass body 20 and neither appears together with the term “prism” in the specification nor does it correspond to the three-dimensional “rectangular prism” as now recited in claims 10 and 18.  
Without any corresponding originally presented illustrations and without any corresponding detailed description in the original disclosure relating to the aforementioned newly recited limitations in the claims, it is not clear that applicant had possession of a well-defined embodiment corresponding to the newly recited limitations in the claims.
The aforementioned newly added limitations therefore appear to constitute impermissible new matter.
Claims 1 through 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As amended, claims 1 through 20 now recite the limitations “an exterior surface continuously extending from the first face to the second face and comprising multiple planar surfaces defining a geometric prism”, which limitations, as best understood, appear to be self-contradictory. On one hand, the first part of the aforementioned limitations (which was originally claimed), “an exterior surface continuously extending from the first face to the second face”, requires that an exterior surface of the glass body extend continuously from the first face to the second face of the glass body. Because the common meaning for the term “continuously” is “without a break or without an interruption”, the first part of the aforementioned limitations also requires that an exterior surface of the glass body extends without a break or an interruption from the first face to the second face. On the other hand, the second part of the aforementioned limitations (which was not originally claimed), “and comprising multiple planar surfaces defining a geometric prism”, requires that the same continuous exterior surface include plural planar surfaces which define a geometric prism. However, a geometric prism is by definition a three-dimensional solid object made up of plural planar surfaces or faces, and the aforementioned continuously extending sur to define a geometric prism as now claimed, the aforementioned exterior surface of the glass body cannot, at the same time, be both a surface which extends continuously between the first face and the second face of the glass body AND be made up of plural planar surfaces which inherently form a discontinuous outer surface of the geometric prism. The characteristics required by the first part of the aforementioned limitations are necessarily mutually exclusive relative to the characteristics required by the second part of the aforementioned limitations, even though the aforementioned limitations as recited by the claims require that these mutually exclusive characteristics coexist despite being inherently mutually exclusive. Due to the self-contradictory nature of the aforementioned newly added limitations in the claims, no one in the art (whether skilled or unskilled) would know how to make and use (with or without undue experimentation) the inventive glass body as now claimed. The pending claims are therefore non-enabled as written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “an exterior surface continuously extending from the first face to the second face and comprising multiple planar surfaces defining a geometric prism” (emphasis added) as now newly recited in base claims 1, 12, and 20 appear, on one hand, as best understood by the examiner to be self-contradictory in that an exterior surface of the glass body cannot BOTH extend continuously from the first face of the glass body to the second face of the glass body AND include multiple planar surfaces which define a geometric prism and which therefore inherently include edges/discontinuities/disruptions/breaks in the exterior surface, thus necessarily rendering the exterior surface discontinuous instead of continuous as also claimed. The first part of the aforementioned limitations therefore appears to be self-contradictory to the second part of the aforementioned limitations, thus rendering indeterminate the metes and bounds of protection sought by the aforementioned limitations. 
Furthermore, with regard to the aforementioned limitations in the claims, given that the originally filed disclosure (including the originally filed specification and claims) fails to clearly describe and/or illustrate the structural configuration(s) which are intended to be encompassed by the aforementioned limitations, it is not at all clear which structures are intended to be encompassed by the aforementioned limitations and which structures are intended to be excluded by the same, thus additionally rendering the claims undecipherable with regard to the scope of protection sought thereby.
	In each of claims 3 and 15, the limitations “a total volume of the holes in the glass body” and “a volume of the glass body” are not clear as written in that each of the glass body and the holes in the glass body inherently have a single volume, which can be more clearly recited as “the total volume of the holes in the glass body” and “the volume of the glass body” without presenting any antecedent basis problems. On the other hand, as currently written, each of these limitations raises the question as to whether the applicant intends to indicate that each of these elements has plural volumes, in which case it is not clear how those volumes are defined or to what three-dimensional space each of these corresponds, thus further rendering indefinite the metes and bounds of protection sought by the claims.
	The newly added limitations in each of claims 4 and 16 recite “the holes of the first glass body have a first cross-sectional area across the first and second faces of the first glass body; the holes of the at least one additional glass body have at least one second cross-sectional area across the first and second faces of the at least one additional glass body; and, the first cross-sectional area is different from the at east one second cross-sectional area” are not clear as written with regard to the metes and bounds of protection sought, thus further rendering the metes and bounds of protection sought by these claims. For example, are the limitations “the holes of the first glass body have a first cross-sectional area across the first and second faces of the first glass body” intended to mean that (a) the first cross-sectional area corresponds to the sum total of all of the cross-sectional areas of all of the holes across the first face of the glass body plus the sum total of all of the cross-sectional areas of all of the holes across the second face of the glass body or to mean that (b) the first cross-sectional area corresponds individually to the cross-sectional area of each hole of the first glass body at the first face of the glass body and to the cross-sectional area of hole of the first glass body at the second face of the glass body (i.e., each hole of the first glass body has a cross-sectional area at each face, and the cross-sectional area of any given hole of the first glass body at the first face is the same size as the cross-sectional area of any given hole of the first glass body at the second face) or to mean that (c) the holes of the first glass body have a first cross-sectional area that corresponds to the cumulative cross-sectional areas of all of the holes of the first glass body at the first face of the glass body and/or to the cumulative cross-sectional areas of all of the holes of the first glass body at the second face of the glass body and or to mean (d) something else?
. 	The limitations in claim 5 as amended are still not particularly clear as written. In particular, it appears that one or more words have been inadvertently left out of the limitations “wherein each hole has substantially a same cross-sectional area across at least one of the first face or the second face” because these limitations fail to recite which particular area is the same as the “cross-sectional area across at least one of the first face or the second face” (i.e., the comparison as recited in the claims appears to be incomplete as written).
	With regard to each of claims 10 and 18 as amended, the limitations “wherein the multiple planar surfaces of the exterior surface define a rectangular prism” are not clear as written in that the independent claims from which claims 10 and 18 depend (i.e., claim 1 and claim 12 respectively) already recite the limitations “an exterior surface continuously extending from the first face to the second face and comprising multiple planar surfaces defining a geometric prism”. It is therefore not clear whether the aforementioned limitations in each of claims 10 and 18 are intended to recite that the multiple planar surfaces of the exterior surface define both a geometric prism and a second prism which is more specifically a rectangular prism OR whether the aforementioned limitations in each of claims 10 and 18 are instead intended to recite that the multiple planar surfaces of the exterior surface define a rectangular prism which is the same prism as the previously recited geometric prism, thus further rendering the claims indefinite.
Any claim not specifically mentioned is at least rejected as being dependent on a rejected claim.
The non-application of prior art against the claims should not be construed as an indication of allowable subject matter, but rather as an indication of the extent to which the claims are non-enabled and indefinite as explained in greater detail above. It is hereby respectfully noted that, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, along with other cited prior art, at least Figures 21 and 22 of Hanaki et al. (U.S. Patent No. 4,746,479) and all of the figures in Oda et al. (U.S. Patent No. 4,601,332) disclose a ceramic and/or glass heat exchanger having a body with opposing flat faces, an exterior surface, and a plurality of holes/passageways through the body where the exterior surface either continuously extends between the opposing flat faces or includes plural planar surfaces defining a geometric prism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763